            Case 1:18-cv-07628-AJN Document 32 Filed 10/09/19 Page 1 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 STEPHEN YANG,

                        Plaintiff,                  Case No. 18 Civ. 07628 (AJN)

        v.

 MIC NETWORK, INC.,

                        Defendant.


                      DECLARATION OF ELEANOR M. LACKMAN

       ELEANOR M. LACKMAN declares as follows:

       1.       I am a Partner at the law firm of Mitchell Silberberg & Knupp LLP (“MSK”),

counsel for defendant Mic Network, Inc. (“Mic”). I was formerly a Partner and a member of the

Executive Committee at the law firm of Cowan DeBaets Abrahams & Sheppard LLP (“CDAS”),

which represented Mic in connection with the above-captioned action from its inception through

my departure in June 2019. I served as lead counsel for Mic at all relevant times, both at CDAS

and now at MSK, and submit this declaration in support of Mic’s calculation of attorneys’ fees and

costs sought pursuant to 17 U.S.C. § 505.

       2.       Mic seeks to recover $18,671.50 in attorneys’ fees reasonably incurred over the

course of litigating this matter, from its inception through January 7, 2019. These attorneys’ fees

are associated with, inter alia, the assessment of plaintiff Stephen Yang’s (“Yang”) complaint

(Dkt. No. 1) and later-filed first amended complaint (Dkt. No. 17), along with the motion to dismiss

both iterations of Yang’s complaint. The latter included drafting and filing Mic’s motion to

dismiss Yang’s original complaint (Dkt. Nos. 12-15) as well as the moving and reply papers in

support of Mic’s motion to dismiss the first amended complaint (Dkt. Nos. 19-21, 25).
            Case 1:18-cv-07628-AJN Document 32 Filed 10/09/19 Page 2 of 4




       3.       Attached hereto as Exhibit A are true and correct copies of the invoices that CDAS

sent to Mic in connection with this matter. The invoices (five in total) reflect time billed on this

matter from September 22, 2018 through January 7, 2019.

       4.       Each attorney and paralegal who performed professional services for Mic in this

case maintained a detailed time record of his or her services rendered and the time expended on a

daily basis. These time records were entered into a computer database (known as Juris) that is

maintained by CDAS’s accounting and billing department in the ordinary course of business and

is used to create monthly bills. The accounting and billing department generated preliminary

reports (pre-bills) that were reviewed by me, as the primary litigation attorney responsible for this

matter. I reviewed the entries for accuracy, and I revised them as necessary. The accounting and

billing department entered any revisions made by me into a computerized database and generated

the attached invoices therefrom.

       5.       The hourly rates charged by CDAS partners and associates are commensurate with,

and in many cases lower than, those charged by other New York intellectual property and

entertainment law firms of comparable size and reputation. CDAS is a boutique firm that focuses

on entertainment and intellectual property matters, and its litigation attorneys have handled a

variety of copyright lawsuits for media defendants, including some of the cases cited in the

accompanying Memorandum of Law.

       6.       The attorneys and paralegal assigned to represent Mic in this matter are identified

in the chart below, which reflects time billed from September 22, 2018 through January 7, 2019. 1

As reflected in the chart and accompanying invoices, the attorneys’ and paralegal’s hourly rates




1
  A short supplemental submission reflecting the time billed on this matter in connection with the
instant motion for fees and sanctions will be filed as soon as practicable.


                                                 2
             Case 1:18-cv-07628-AJN Document 32 Filed 10/09/19 Page 3 of 4




increased at the start of 2019 following careful consideration by CDAS of the value and the market.

As the cases cited in the accompanying Memorandum of Law reflect, the hourly rates identified

below are reasonable in light of the billers’ experience level and backgrounds; the qualifications

of the primary billers, Ms. Edelstein and me, are detailed below.

 Name                        Title /Experience          Hourly Rate       Hours           Fees Incurred
                                                         $570 (2018)           14.1              $8,037.00
 Eleanor M. Lackman          Partner (16 years)
                                                         $600 (2019)               2.2           $1,320.00

                                                         $295 (2018)           23.1              $6,814.50
 Lindsay R. Edelstein        Associate (5 years)
                                                         $335 (2019)               5.0           $1,675.00

                                                         $195 (2018)               2.4            $468.00
 Richard Long                Paralegal (19 years)
                                                         $210 (2019)               1.7            $357.00

                                                                Totals:        48.5          $18,671.50

        7.       I earned my J.D. from Fordham University School of Law in 2003. My entire career

has focused primarily on litigation of copyright and trademark cases. My prior work history

includes litigating numerous copyright cases involving early motions on the merits, and my

intellectual property work has been recognized by Chambers USA, Super Lawyers, Variety,

Law360 and other leading legal publications. A significant portion of my IP work has been

handled for clients in the media and entertainment industries, and I have represented Mic in various

copyright and trademark matters since early 2014. I have served as lead counsel in this matter and

supervised and counseled on all aspects of this litigation, including reviewing and revising every

filing submitted on behalf of Mic in this action, including the motion papers in support of its motion

to   dismiss.         My     law    firm    biography      is     available   on         MSK’s     website,

https://www.msk.com/attorneys-Eleanor_M_Lackman.

        8.       Lindsay R. Edelstein is a fifth-year litigation associate in CDAS’s litigation group.

Ms. Edelstein earned her J.D. from the Benjamin N. Cardozo School of Law in 2013. Since joining


                                                    3
            Case 1:18-cv-07628-AJN Document 32 Filed 10/09/19 Page 4 of 4




CDAS in 2017, Ms. Edelstein’s practice has focused on representing entertainment and media

clients in intellectual property matters and in litigation. She was involved in all aspects of this

litigation, and was primarily responsible for the research and drafting of Mic’s motion to dismiss.

Ms.     Edelstein’s    law     firm     biography     is   available    on     CDAS’s     website,

https://wwww.cdas.com/attorney/Lindsay_Edelstein/.

       9.       Ms. Edelstein, Mr. Long, and I were responsible for different tasks, and there was

little to no duplication of efforts between us.

       10.      The number of hours the CDAS team spent on this case is comparable, or less than,

most litigations of similar scope. In addition to having handled dozens of similar lawsuits for

several online media companies, which has included budgeting and review of bills, I can make this

conclusion regarding comparability of cost in part due to the fact that CDAS defended another

client, Coed Media Group, LLC, against a similarly frivolous claim of copyright infringement

brought by the same lawyer that represents Yang in this case, namely, Richard Liebowitz. Nearly

twice the fees incurred in this action were awarded to Coed in the Kanongataa case in the context

of a motion to dismiss. See Kanongataa v. Coed Media Group, LLC, No. 16 Civ. 07474 (LAK)

(S.D.N.Y.).

       I declare under penalty of perjury that the foregoing is true and correct.

Dated: New York, New York
       October 9, 2019                                ____________________________________
                                                            ELEANOR M. LACKMAN




                                                  4
